TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-00-00804-CR
NO. 03-00-00805-CR



Robert Leonard Dodson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 19,461-CR & 19,562-CR, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING






In both of these causes, appellant Robert Leonard Dodson was placed on deferred
adjudication community supervision after he pleaded guilty to aggravated sexual assault of a child. 
See Tex. Pen. Code Ann. § 22.021 (West Supp. 2001).  The court later revoked supervision,
adjudged appellant guilty, and imposed fifteen-year prison sentences.

Appellant's sole point of error is that the district court abused its discretion in finding
that he violated the terms and conditions of supervision.  This contention presents nothing for
review, as no appeal may be taken from the determination to proceed to adjudication.  Tex. Code
Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2001).  The trial court's decision to proceed with
an adjudication of guilt is one of absolute discretion and is not reviewable by an appellate court. 
Williams v. State, 592 S.W.2d 931, 932-33 (Tex. Crim. App. 1979).  We therefore overrule
appellant's contention.
In his brief to this Court, appellant asserts that he is a victim of a feud between the
prosecutor and the district court.  Whatever the merit of these allegations, they should be raised by
way of post-conviction habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.
2001).
The judgments of conviction are affirmed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Affirmed
Filed:   October 11, 2001
Do Not Publish